Name: 96/729/EC: Commission Decision of 29 November 1996 on the list of programmes to improve the system of veterinary checks at the Community's external frontiers that qualify for Community funding in 1997
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  international law;  agricultural policy;  tariff policy
 Date Published: 1996-12-19

 Avis juridique important|31996D072996/729/EC: Commission Decision of 29 November 1996 on the list of programmes to improve the system of veterinary checks at the Community's external frontiers that qualify for Community funding in 1997 Official Journal L 329 , 19/12/1996 P. 0055 - 0055COMMISSION DECISION of 29 November 1996 on the list of programmes to improve the system of veterinary checks at the Community's external frontiers that qualify for Community funding in 1997 (96/729/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2) and in particular Article 38 thereof,Whereas the stepping-up of veterinary checks at the external frontiers is one of the priorities for Community action by virtue of the completion of the single market;Whereas the Swedish authorities have submitted a national programme to the Commission to improve the system of checks at the external frontier on animals and animal products; whereas this programme covers in particular the construction and renovation of the necessary infrastructure and the purchase of equipment for the checks;Whereas Sweden has provided the Commission with all the information it needs to assess the Community interest in providing funding for the 1997 programme;Whereas the programme included on the list laid down in this Decision must be the subject of subsequent individual approval; whereas the detailed costs for each frontier inspection post will be specified at that time;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. The programme listed in the Annex hereto shall qualify for Community funding in 1997.2. The proposed rate and amount of Community funding for the programme referred to in paragraph 1 is laid down in the Annex.Article 2 This Decision is addressed to the Member States.Done at Brussels, 29 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.ANNEX >TABLE>